UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


XING JIAN YU,
                                                   DECISION AND ORDER
                    Movant,                        No. 6:17-cv-06699-MAT

      -vs-

JEFF SESSIONS, Attorney General of
the United States; THOMAS P.
BROPHY, Field Office Director for
Detention and Removal, Buffalo
Field Office, Bureau of Immigration
and Customs Enforcement; Department
of Homeland Security; and JOE
KOSON, Facility Director, Buffalo
Federal Detention Facility,

                    Respondents.



I.   Introduction

     Proceeding pro se, Xing Jian Yu (“Yu” or “Petitioner”), a

native and citizen of China under a final order of removal from the

United States, has filed        a petition (Docket No. 1) for a writ of

habeas     corpus   pursuant    to   28   U.S.C.    §   2241    challenging     his

continued detention in the custody of the United States Department

of Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”). Presently before the Court is the Motion to Dismiss filed

by   the    respondents    (hereinafter,      “the      Government”)      seeking

dismissal of the Petition on mootness grounds. For the reasons

discussed    herein, the       Motion to    Dismiss     is     granted,   and   the

Petition is dismissed.

                                      -1-
II.   Background

      Yu, a native and citizen of China, submitted Form I-589,

Application for Asylum and for Withholding of Removal with the

United States Citizen and Immigration Services (“USCIS”) on January

11, 2010. USCIS conducted his asylum review on February 18, 2010.

On March 2, 2010,      USCIS issued Yu Form I-862, Notice to Appear,

pursuant    to     Immigration   and    Nationality   Act   (“INA”)   §

212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i) and placed him in

removal proceedings.

      On July 26, 2016, Yu was scheduled to appear before an

Immigration Judge (“IJ”), but his hearing was rescheduled for March

23, 2017.

      On December 14, 2016, Yu encountered United States Border

Patrol Agents in Rio Grande Valley, Texas, attempting to enter this

country. At that time, he was served Form I-860, Notice and Order

of Expedited Removal, pursuant to INA § 212(a)(7)(A)(i)(I), 8

U.S.C. § 1182(a)(7)(A)(i)(I). He was transferred to the Buffalo

Federal Detention Facility (“BFDF”) on December 21, 2016.

      On January 19, 2017, ICE discovered that Yu was already in

immigration proceedings in Newark, New Jersey. Those proceedings

were terminated, and Yu was placed in removal proceedings in

Batavia, New York. An IJ ordered Yu removed from the United States

to China on March 21, 2017. Pending his removal, Yu was detained at

the BFDF. DHS conducted periodic custody reviews based on his file


                                  -2-
but determined that he should remain in detention.

      In the Petition, dated September 17, 2017, Yu asserted that

his   continued    detention   violated    8   U.S.C.    §   1231(a)(6)   as

interpreted by the Supreme Court in Zadvydas v. Davis, 533 U.S. 678

(2001), as well as the Due Process Clause of the Fifth Amendment of

the United States Constitution.

      The Government indicates that on December 4, 2017, Yu was

removed from the United States to China. See Declaration of Daniel

B. Moar (“Moar Decl.”) (Docket No. 7), ¶ 4 & Exhibit (“Ex.”) 1

(Docket No. 7-1). Accordingly, the Government argues, Yu’s Petition

has been rendered moot.

II.   Jurisdiction

       A.   The Habeas “In Custody” Requirement

      Section 2241(c)(1) of Title 28 of the United States Code

provides that district courts may consider habeas petitions from

prisoners “in custody under or by color of the authority of the

United States.”      28 U.S.C. § 2241(c)(1).            “The ‘in custody’

requirement   is   satisfied   if   the   petitioner    files   the   habeas

petition before being deported.” So v. Reno, 251 F. Supp.2d 1112,

1120 (E.D.N.Y. 2003) (citing Gonzalez v. INS, No. 01 Civ. 6229(HB),

2002 WL 31444952, at *3 (S.D.N.Y. Oct. 31, 2002) (stating that

petitioner satisfies the “in custody” requirement of 28 U.S.C. §

2241 so long as he is in physical custody at the time the petition

is filed even if petitioner is later deported)). Here, Yu filed his


                                    -3-
§ 2241 petition prior to his deportation, while he was detained in

DHS/ICE custody, thereby satisfying the “in custody” requirement of

the habeas statute.

     B.    Mootness

      “Under Article III of the Constitution, federal courts may

adjudicate only actual, ongoing cases or controversies.” Lewis v.

Cont’l Bank Corp., 494 U.S. 472, 477 (1990) (citing Deakins v.

Monaghan, 484 U.S. 193, 199 (1988)). When a habeas petitioner has

been released from custody after filing a petition, the relevant

inquiry   becomes   whether   the   case      still     presents   a    case   or

controversy   under   Article   III,      §    2   of    the   United    States

Constitution. Spencer v. Kemna, 523 U.S. 1, 7 (1998)) “‘[A] case is

moot when the issues presented are no longer “live” or the parties

lack a legally cognizable interest in the outcome.’” Cty. of Los

Angeles v. Davis, 440 U.S. 625, 631 (1979) (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). Throughout the litigation, in

order to sustain the federal court’s jurisdiction, “[t]he parties

must continue to have a ‘personal stake in the outcome’ of the

lawsuit.” Spencer, 523 U.S. at 7 (quoting Lewis, 494 U.S. at

477–78; citation omitted). In other words, “the plaintiff ‘must

have suffered, or be threatened with, an actual injury traceable to

the defendant and likely to be redressed by a favorable judicial

decision.’” Id. (quoting Lewis, 494 U.S. at 477).

     The Supreme Court has explained that a prisoner’s or parolee’s


                                    -4-
challenge to the validity of his conviction “always satisfies the

case-or-controversy requirement, because the incarceration (or the

restriction imposed by the terms of the parole) constitutes a

concrete injury, caused by the conviction and redressable by

invalidation of the conviction.” Spencer, 523 U.S. at 7. However,

once the prisoner’s “sentence has expired, . . . some concrete and

continuing    injury   other   than    the   now-ended      incarceration    or

parole—some ‘collateral consequence’ of the conviction—must exist

if the suit is to be maintained.” Id. (citing Carafas v. LaVallee,

391 U.S. 234, 237-38 (1968)).

     Here, Yu’s habeas petition challenges only the lawfulness of

his administrative detention; the sole relief Yu seeks is release

from custody. Indeed, that is the only relief that he legally can

seek from this Court. Since the Petition is based only on Yu’s

allegedly unlawful detention in DHS/ICE custody, and not the

removal order from which the detention flowed, the issue now is

whether Yu suffers from any “collateral consequences” of detention

now that he is no longer “in custody,” DHS/ICE having effectuated

his deportation.

     The courts in this Circuit to have considered the issue have

found that where an alien challenging his detention under 28 U.S.C.

§ 2241 is released during the pendency of his petition under an

order of supervision, the petition is rendered moot. See, e.g.,

Baptiste v.    INS,    No. 06-CV-0615(NG),      2006   WL    3050884,   at   *2


                                      -5-
(E.D.N.Y. Oct. 23, 2006) (“It is clear that petitioner in the case

at hand was challenging only the lawfulness of her detention.

Further,   it   is   hard   to   imagine   any   possible   ‘collateral

consequences’ of petitioner’s detention. She has not indicated any

such consequences to the court. Thus, as a result of her release,

petitioner’s application for relief is moot.”) (citing Williams v.

INS, No. 02-CIV-3814, 2005 WL 1994102, at *2 (S.D.N.Y. Aug. 18,

2005) (stating that petitioner “lacks any interest in the outcome

of this suit inasmuch as the relief he has requested-release from

detention-has already been afforded to him”); Sayavong v. McElroy,

No. 00Civ.0922(WHP)(FM), 2003 WL 470576, at *3 (S.D.N.Y. Jan. 9,

2003) (“After his petition was filed, Sayavong was released from

INS custody pursuant to an Order of Supervision which requires him

to live at his home address in Rochester, New York. . . . [T]he

only relief sought by Sayavong’s petition has previously been

granted by the INS. It follows that Sayavong’s petition is moot.”)

(citing Johnson v. Reno, 143 F. Supp.2d 389, 391 (S.D.N.Y. 2001)

(“A habeas corpus petition seeking release from [INS] custody is

moot when the petitioner is no longer in [INS] custody.”)).

     Because the only relief sought by Yu and obtainable from this

Court was release from DHS custody, the Court finds that the

Petition became moot upon his removal from this country, which

terminated his custodial detention. See, e.g., Singh v. Mule,

07-CV-6387-CJS-VEB, 2009 WL 204618, at *9 (W.D.N.Y. Jan. 27, 2009)


                                  -6-
(“By virtue of his removal from the United States, Singh has been

released from his detention in administrative custody of DHS. This

release from detention was the only relief he requested in his

petition pending   before   this   Court.    Thus,   since   there   is   no

effectual relief that this Court can now provide to Singh, his

habeas petition has been rendered moot.”) (internal quotations and

citation omitted). Therefore, the Court agrees with the Government

that there is no longer a case or controversy within the meaning of

Article III. Consequently, the Court must dismiss the petition

based on the lack of subject matter jurisdiction.

IV.   Conclusion

      For the foregoing reasons, the Government’s Motion to Dismiss

is granted, and the Petition is dismissed. The Clerk of Court is

directed to close this case.

      SO ORDERED

                                         s/ Michael A. Telesca


                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge

DATED:     September 9, 2019
           Rochester, New York




                                   -7-
